Per Curiam:
There was no error in rejecting the evidence, nor in the charge of the court. The fact that the ordinance prohibited the use of the hand or push cart on the sidewalk did not prevent the defendant in error from trying to avoid being run over by the rapidly approaching horse and wagon, even at the risk of violating the ordinance. His opinion as to who was in fault, expressed soon after he was injured, was evidence, but it constituted no legal bar to his recovery. The case was one of facts, and was properly submitted to the jury.
Judgment affirmed.